IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00411-CV
                                 No. 10-19-00412-CV


              IN THE INTEREST OF A.D., JR., A CHILD
                             AND
      IN THE INTEREST OF K.M., B.S., J.M., AND J.C., CHILDREN




                          From the 278th District Court
                             Walker County, Texas
                    Trial Court Nos. 18-28,739 and 18-28,745



                            CONCURRING OPINION

       This case presents the train wreck of many lives. It is not too late for all of them

to recover and find the tracks that will take them in new directions to successful,

productive, and happy lives. But it will be necessary, for at least most of them, to be on

separate trains.

       This case involves the 25-year-old mother of seven children.         In these two

proceedings, we are dealing with the appeal of the termination of her parental rights as
to three of them. It is important to first note that this is a concurring opinion. In that

regard, I concur in the Court's judgment affirming the trial court's termination of her

parental rights on ground “E.” Because ground E is supported based on the mother's

conduct, primarily an extensive history of crime as a result of her violent/assaultive

actions, she has spent a good deal of time, virtually the entire time these cases have

been pending in the trial court, incarcerated or in jail awaiting trial. The uncertainty to

which she has subjected her children by her own action has overwhelming support, not

only for a finding upon ground E, but also that termination of her parental rights is in

the best interest of these three children.

        I cannot, however, leave my conclusions in that regard without commenting on

the arguments of the State. The State repeatedly beats the drum, which is supported by

the evidence, that the mother committed the offense of statutory rape of the father of

one of these children when he was only fifteen years old. They call it a "heinous act."

They double down on this evidence and argument to then note that the mother "took

the fifth" when asked who was the father of the child to whom she gave birth while in

jail just shortly before the final hearing in this proceeding.

        The State argues that this mother "is not a victim." I beg to differ. If the State had

not made such an absurd statement, I would not have written this concurring opinion.

        Based on the State's own brief, this mother gave birth to her first child when she

was 16 years old. Because I do not have all the dates I need to make an accurate

calculation, I will draw the inference that she was only 15 when she became pregnant.

This is the same age as the father of her child upon whom the State alleges she
In the Interest of A.D., Jr., a Child
In the Interest of K.M., B.S., J.M. and J.C., Children                                  Page 2
committed the "heinous act" of statutory rape. He is a victim. So is she.

        This is not a defense of her subsequent actions. But to ignore this history when

trying to map a solution is unnecessarily callous and may alienate her from the

opportunity to pursue a life of happiness which was essentially taken from her while

she was still a child. She has to take responsibility for her actions, and it is those

actions, not the actions of others, that has resulted in the loss of her parental rights as to

her children in these proceedings. She is young and still has a lot of life left to live. It

will be difficult, but she can overcome the history that has brought her to this point if

she commits to learn how to control the anger which results in violence, and direct her

emotions to a constructive result. That is the message that she should be hearing from

the State, not that she is an unredeemable heinous criminal, which she is not.

        With these comments I encourage her to change, I condemn the language of the

arguments made by the State, and I concur in the judgment of the Court.



                                                    TOM GRAY
                                                    Chief Justice

Concurring Opinion delivered and filed August 10, 2020




In the Interest of A.D., Jr., a Child
In the Interest of K.M., B.S., J.M. and J.C., Children                                  Page 3